Citation Nr: 0604450	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for scoliosis of the 
lumbosacral spine, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for scoliosis of the 
thoracic spine, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1991 to 
April 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied an increased rating for scoliosis of 
the lumbosacral spine, currently rated as 20 percent 
disabling; and scoliosis of the thoracic spine, currently 
rated as 10 percent disabling.  During the course of the 
appeal, the claims file was transferred to the RO in 
Honolulu, Hawaii.

In January 2004, the Board remanded this case for additional 
development, which subsequently was accomplished.  As such, 
this case is properly before the Board.


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability is manifested 
by mild juvenile scoliosis with a left lumbar compensatory 
curve; minimal arthritic changes; vertebral subluxation 
pathologies affecting ranges of motion and triggering 
postural abnormalities; and some limitation of motion, 
increased with repetitive activity.

2.  The veteran's thoracic spine disability is manifested by 
juvenile scoliosis and an approximately 20-degree right 
thoracic curve, resulting in minimal prominence of the right 
thoracic rib cage and left paraspinal muscles, as well as 
prominence of the right paravertebral muscles; x-ray findings 
indicating early degenerative joint disease; and some 
limitation of motion, increased with repetitive activity. 







CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
scoliosis of the lumbosacral spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5285, 5286, 5289, 5292, 5293, 5295 (2003); 
Diagnostic Codes 5003, 5235-5243 (2005).

2.  The criteria for a rating greater than 10 percent for 
scoliosis of the thoracic spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5285, 5286, 5288, 5291, 5293 (2003); Diagnostic 
Codes 5003, 5235-5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
October 2001 rating decision, November 2002 statement of the 
case (SOC), and July 2005 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence, and the laws 
and regulations related to increased claims for lumbosacral 
spine and thoracic spine disabilities.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claims.

In addition, in April 2004 and March 2005 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims, and offered to assist him in obtaining any 
relevant evidence, and requested that he submit any evidence 
in his possession.  These letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letters dated in April 2004 
and March 2005 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the October 2001 rating decision, the RO denied 
the veteran's increased rating claims for lumbosacral spine 
and thoracic spine disabilities.  In April 2004 and March 
2005, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims on appeal, and clarified what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
April 2004 and March 2005 was not given prior to the first 
AOJ adjudication of the claim, the subsequent VA letters 
corrected any procedural errors.  The notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial, 
and VA's duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from July 2002 to November 
2004, private medical records dated in May 2000 and February 
2004, and Vocational Rehabilitation records.  The Board finds 
that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in July 2002 and 
March 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his increased rating claims; was 
notified of the respective responsibilities of VA and himself 
as it pertained to who was responsible for obtaining such 
evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
increased ratings is required to comply with the duty to 
assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for mechanical 
low back pain with thoracic scoliosis in September 1996, 
assigning a 10 percent rating effective August 14, 1996.  In 
February 1999,  the RO granted an increased rating of 20 
percent for scoliosis of the lumbar spine, effective October 
22, 1998; and assigned a separate 10 percent rating for 
scoliosis of the thoracic spine, effective October 22, 1998.

In December 2000, the veteran filed an increased rating claim 
for scoliosis of the lumbosacral spine and scoliosis of the 
thoracic spine.  In later statements, he specified that he 
had suffered from back pain and spasms for the past 10 years.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's scoliosis of the lumbosacral spine is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 
(2003) for limitation of motion of the lumbar spine.  His 
scoliosis of the thoracic spine is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5291 (2003) for 
limitation of motion of the dorsal spine.  

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

In the July 2005 SSOC, the veteran was provided a copy of the 
revised criteria and the opportunity to submit pertinent 
evidence and/or argument.  In VAOPGCPREC 7-2003, the VA 
General Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the CAFC overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised rating schedules pertaining to 
diseases and injuries of the spine and published them in the 
Federal Register, the publication clearly stated an effective 
dates of September 23, 2003 and September 26, 2003, 
respectively.  Because the revised regulation expressly 
stated an effective date and contained no provisions for 
retroactive applicability, it is evident that VA intended to 
apply this regulations only as of the effective date.  
Accordingly, evaluation will be under the amended provisions 
for evaluating disease and injuries of the spine from either 
September 23, 2002 or September 26, 2003.  The "old" rating 
criteria, however, applies to all the evidence of record.  
See VAOPGCPREC 3-2000. 

I.  Lumbosacral spine

As noted, the veteran's scoliosis of the lumbosacral spine is 
currently rated under 38 C.F.R. § 4.71a, DC 5292, for 
limitation of motion. (2003) (effective prior to September 
23, 2002).  The Board will consider whether the veteran can 
receive a higher rating under this diagnostic code, as well 
as any other potentially applicable codes.

Under DC 5292, slight limitation of motion of the lumbar 
spine warrants a 10 percent rating; moderate limitation of 
motion warrants a 20 percent rating; and severe limitation of 
motion warrants a 40 percent rating. (2002) (effective prior 
to September 23, 2002).  The words "severe," "moderate," 
and "slight" are not defined in the VA Schedule for Rating 
Disabilities.  Rather it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Additional diagnostic codes applicable to the lumbar spine 
prior to September 23, 2002 include as follows:

DC 5286 provides that a 60 percent evaluation is warranted 
for complete bony fixation (ankylosis) of the spine in a 
favorable angle.  A 100 percent evaluation is warranted for 
complete bony fixation of the spine in an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, DC 5286 (2003) (effective prior to 
September 23, 2002).

Under DC 5289, a 40 percent evaluation is warranted for 
favorable ankylosis of the lumbar spine; a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a, DC 5288 (2003) (effective 
prior to September 23, 2002).

DC 5285 provides that a 60 percent rating is warranted for 
residuals of fracture of the vertebra without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  A 100 percent evaluation is warranted for residuals 
of fracture of the vertebra with cord involvement, bedridden, 
or requiring long leg braces.  The schedule notes that 
special monthly compensation should be considered; and with 
lesser involvements rate for limited motion, nerve paralysis.  
The schedule also provides that in other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, DC 5285 (2003) 
(effective prior to September 26, 2003).

Under DC 5295, lumbosacral strain with characteristic pain on 
motion warrants a 10 percent rating.  A 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum rating of 40 percent is 
available for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, DC 
5295 (2003) (effective prior to September 26, 2003).

Under the previous DC 5293 for intervertebral disc syndrome, 
effective prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating; mild intervertebral disc syndrome warrants 
a 10 percent disability rating; moderate with recurring 
attacks warrants a 20 percent disability rating; severe with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating; and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, DC 5293 (2002).  

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
Board notes that aside from changing DC 5293 to DC 5243, the 
criteria for rating intervertebral disc syndrome remained 
essentially unchanged after the September 26, 2003 amendment.  
See DC 5293 (2002 & 2003); DC 5243 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
DC 5243 (2004)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

DC 5242 evaluates degenerative arthritis of the spine (see 
also diagnostic code 5003).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003. 

In evaluating the veteran's claim, the Board also must 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.



a)  Increased rating for the lumbosacral spine under the 
"old" regulations

A May 2000 private hospital report shows a follow-up for back 
pain and notes full range of motion on extension, flexion, 
and rotation of the lumbar spine.

A July 2002 VA examination report shows that the veteran 
appeared limber and could stand erect with a level pelvis.  
The examiner found that he had classic juvenile scoliosis 
with a left lumbar compensatory curve, resulting in left 
paravertebral muscles in the lumbar spine.  There was no 
neurologic deficit, weakness, or sensory loss.  He was able 
to stand on his heels and toes.  The assessment was that the 
veteran had residuals of a juvenile curve, which appeared 
sometime around the age of 13 with a left lumbar secondary 
compensatory curve.  The examiner stated that the veteran 
could not possibly have any difficulties from such a mild 
curve, which did not require treatment under any 
circumstances.  The veteran reportedly continued to 
participate to some degree in some athletics, playing tennis 
and jogging and did reasonably heavy manual work, loading and 
unloading hampers of mail.  The examiner noted that it was 
totally pointless to try to determine whether or not the 
veteran had any physical limitations as a result of the 
scoliosis and that scoliosis of that magnitude with other 
residuals of his juvenile scoliosis did not cause any known 
condition that would limit his physical activity or capacity.  
The examiner thus found that there was no loss of normal 
joint excursion and no functional impairment due to pain.  
There also was no fluctuation of symptoms, as he was totally 
pain-free.  Additionally, strength, speed, coordination, and 
endurance also were not affected by this kind of problem.  X-
ray examination revealed mild thoracolumbar scoliosis with no 
other significant bony abnormality.

A later July 2002 VA primary care record notes complaints of 
continuing low back pain, which stopped the veteran from 
being active and running.

A September 29, 2003 VA primary care record notes complaints 
of low back pain but that the veteran was active.

A February 2004 letter from a private chiropractor notes that 
the veteran was first seen in the clinic in April 2002 and 
that a spinal examination revealed a hyperlordotic lumbar 
spine and severe right scoliosis.  The chiropractor noted 
that these findings were consistent with the veteran's chief 
complaints of chronic low back pain and that although the 
spinal arthritic changes were minimal, the vertebral 
subluxation pathologies affected the lumbar ranges of motion 
and triggered postural abnormalities.  It was noted that 
chiropractic care began immediately following diagnosis and 
that within approximately three months the pain syndromes 
were relieved almost entirely.  The chiropractor also stated, 
however, that the persistence of the spinal alignment 
problems required the veteran to receive chiropractic care on 
a regular, maintenance basis and that as long as chiropractic 
adjustments and adjunctive therapies continued, he should not 
experience any severe pain consequences from the scoliosis 
and other spinal complications.  It also was noted that 
consistent spinal manipulation would decrease the progression 
of osteoarthritis, including spinal disc pathologies.

In November 2004, a VA nursing record shows the veteran came 
for a follow-up for low back pain and was having an acute 
flare-up for the past couple of weeks.  The veteran 
complained that it was worse in the morning and also noted 
that he carried a heavy backpack during the week and did 
daily back exercises he was taught in physical therapy.  
Physical examination showed forward flexion was 90 degrees 
with discomfort.  Lateral flexion was 45 degrees with 
discomfort, right greater than left; and back extension was 5 
degrees with discomfort.  The veteran's gait was normal and 
he had negative straight leg raising testing.  Sensory 
discrimination was intact in both lower extremities and heel 
toe walk was normal.  The assessment was chronic low back 
pain.  He was advised not to carry a heavy backpack and to 
continue back exercises.

A March 2005 VA examination report shows that the examiner 
reviewed the claims file and noted the veteran's reports that 
he could do all activities of daily living without difficulty 
and felt that his symptoms were much the same then as five 
years ago, except sleeping became more difficult.  The 
veteran stated that he often would awaken every two to three 
hours and have to turn and roll over because of back pain in 
the low back area, mostly on the left side.  He occasionally 
played tennis, but did not like to run, like in the past, and 
had to be very careful about bending and lifting, which was 
the activity most irritating for his lower back.  Repetitive 
activity, primarily bending or twisting caused a definite 
increase in pain and minimally affected fatigue, weakness, 
and endurance.  Physical examination of the thoracolumbar 
spine showed a left lumbar curve with minimal prominence of 
the left paraspinal muscles.  He stood with the pelvis 
leveled and the Trendelenburg test was negative.  Range of 
motion indicated forward flexion to 75 degrees; extension was 
to 25 degrees; left lateral bending was to 20 degrees; right 
lateral bending was to 25 degrees; left lateral rotation was 
to 30 degrees and right lateral rotation was to 30 degrees.  
There was no significant pain with range of motion.  Heel and 
toe gait was performed well.  Straight leg raising was 
negative.  Reflexes were 1+ at the knees and the ankles.  The 
examiner noted that there was no muscle spasm, tenderness, 
etc. in the thoracolumbar region.  X-rays were compared with 
July 2002 x-rays and there was no change.  There was very 
small compensatory lumbar scoliosis.  The diagnosis was mild 
thoracolumbar scoliosis, as noted above.  The examiner 
commented that the thoracolumbar scoliosis no doubt was an 
idiopathic juvenile scoliosis, which generally was not 
thought to cause significant pain or disability.  The 
examiner found that the veteran continued to have symptoms, 
as noted above, but that there did not appear to be any 
progression or change in the physical examination and indeed 
functionally, he appeared to be the same as several years 
ago.  

A July 2005 addendum to the March 2005 examination report 
notes that it was estimated that repetitive activity lead to 
increased pain in the veteran's thoracolumbar spine, which 
additionally limited range of motion by 10 to 15 percent.  It 
was estimated that there was no additional limitation of 
range of motion due to increased fatigue, weakness, or 
endurance.

As noted, the veteran's scoliosis of the lumbosacral spine is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5292, based on limitation of motion.  (2003) 
(effective prior to September 23, 2002).  In order to receive 
the next higher 40 percent rating, the evidence must show 
severe limitation of motion of the lumbar spine.  Id.  A May 
2000 private hospital report shows full range of motion on 
extension, flexion, and rotation of the lumbar spine.  
Additionally, a July 2002 VA examiner found no loss of normal 
joint excursion and that the veteran was limber.  A February 
2004 VA chiropractor stated, however, that vertebral 
subluxation pathologies affected lumbar ranges of motion and 
triggered posture abnormalities.  In November 2004, forward 
flexion was to 90 degrees; lateral flexion was to 45 degrees; 
and back extension was to 5 degrees.  All ranges of motion 
were associated with discomfort.  A March 2005 VA examination 
report showed forward flexion to 75 degrees; extension to 25 
degrees; left lateral bending to 20 degrees; right lateral 
bending to 25 degrees; and left and right lateral rotation to 
30 degrees.  An addendum to the report noted that repetitive 
activity lead to pain, which caused additional limitation in 
range of motion by 10 to 15 percent.  

While the evidence shows significant limitation in range of 
motion of the lumbar spine associated with pain, as a whole, 
these findings are not severe.  There was no limitation of 
motion found in the lumbar spine in May 2000, and no loss of 
normal joint excursion found in July 2002.  Additionally, 
none of the examiners found in later reports that ranges of 
forward flexion and extension, as well as lateral rotation 
were severely limited.  The most severe finding was in 
November 2004, which showed back extension to 5 degrees.  
However, the majority of the evidence more closely 
approximates a finding of moderate limitation of motion under 
38 C.F.R. § 4.71a, DC 5292 (2002) (effective prior to 
September 23, 2002).  See 38 C.F.R. § 4.7.

A higher rating under DC 5295 also does not apply.  There are 
some findings of limitation of forward bending in the 
standing position and loss of lateral motion.  Additionally, 
the spine was found with minimal arthritic changes and 
vertebral subluxation pathologies, which trigger postural 
abnormalities.  However, there are no findings of listing of 
the whole spine to the opposite side, positive Goldthwait 
sign, or abnormal mobility on forced motion.  As such, these 
findings do not amount to a finding of severe lumbosacral 
strain under 38 C.F.R. § 4.71a, DC 5295 (2002) (effective 
prior to September 23, 2002). 

Additionally, DC's 5286 and DC 5289 do not apply.  Although 
the evidence shows limitation of motion of the lumbar spine, 
there are no findings of complete bony fixation (ankylosis).  
See 38 C.F.R. § 4.71a, DC's 5286, 5289 (2002) (effective 
prior to September 23, 2002).  DC 5285 also is not 
applicable, as the evidence does not show any residuals of 
fractures of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 
5285 (2002) (effective prior to September 23, 2002).  Last, 
there are no findings of intervertebral disc syndrome; so a 
rating under DC 5293 does not apply.  See 38 C.F.R. § 4.71a, 
DC 5293 (2002) (effective prior to September 23, 2002).

The veteran also is not entitled to a separate compensable 
evaluation for limitation of motion of the lumbar spine due 
to degenerative arthritis under DC 5003.  A February 2004 
chiropractor noted minimal arthritic changes in the spine.  
Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
limitation of motion of the lumbosacral due to degenerative 
arthritis has been considered and compensated under the 20 
percent evaluation already assigned under the former DC 5292.  
To assign a separate evaluation for limitation of the motion 
of the spine due to degenerative arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003 and following notes.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows painful motion of the lumbar spine, which is 
an important factor in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  The 
medical evidence also shows complaints of low back pain 
disrupting his sleep.  On the other hand, the record shows 
that the veteran could do all activities of daily living, 
participate in sports, and do reasonably heavy manual labor, 
including loading and unloading hampers of mail.  The July 
2002 examiner also specifically found no functional 
impairment in strength, speed, coordination, and endurance.  
Moreover, any functional loss due to pain already is 
contemplated by the 20 percent rating assigned under DC 5292.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  A 1999 counseling report for Chapter 31 
Vocational Rehabilitation notes that vocational limitations 
include problems with lifting and standing.  The veteran 
subsequently was admitted into the Vocational Rehabilitation 
program in April 2000 and later was accepted into school for 
nursing.  VA records in July 2002 and March 2005 also note 
that the veteran currently works as a mail handler for the 
Post Office.  While the evidence shows that the veteran's 
lumbar spine disability affects his employability, this does 
not rise to the level of marked interference with employment.  
Additionally, there are no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 20 
percent rating under the "old" criteria for moderate 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
§§ 4.7, 4.71a, DC 5292 (2002) (effective prior to September 
23, 2002).

b)  Increased rating for the lumbosacral spine under the 
regulations effective September 23, 2002

Having determined that a rating in excess of 20 percent 
evaluation is not warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 20 percent is 
warranted under revised regulations, effective September 23, 
2002 to September 25, 2003 as well as those changes set forth 
September 26, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes. In order to receive the 
next higher applicable rating under the General Rating 
Formula for Diseases and Injuries of the Spine, the evidence 
must show forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a (formerly DC's 
5235-5243) (2005).  Forward flexion of the lumbar spine was 
to 90 degrees in November 2004, and 75 degrees in March 2005.  
In March 2005, the range of motion was found to be 
additionally limited by 10 to 15 percent with repetitive 
motion; but, this still does not show forward flexion to 30 
degrees.  There also are no findings of ankylosis.  Thus, as 
a whole, a higher rating under the revised formula for rating 
diseases and injuries of the spine is not warranted.  

Additionally, a separate neurological rating is not 
applicable, as there is no evidence of neurological 
impairment related to the lumbar spine.  Sensory 
discrimination specifically was found intact in November 
2004.  

The Board also notes that the evidence does not show any 
findings of intervertebral disc syndrome; so a rating under 
the new formula for evaluation of intervertebral disc 
syndrome does not apply.  

As previously discussed, the evidence also does not show that 
the veteran is entitled to a separate compensable evaluation 
for limitation of motion of the lumbar spine due to 
degenerative arthritis under DC 5003; a higher disability 
evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; or an extra-
schedular rating under 38 C.F.R. § 3.321(b).  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994); 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003 and following notes; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In sum, under the regulations effective September 23, 2002 
and September 26, 2003, the Board finds that the level of the 
veteran's scoliosis of the lumbosacral spine more closely 
resembles the criteria for a 20 percent rating under the 
"old" DC 5292.  See 38 C.F.R. § 4.7



II.  Thoracic spine

The veteran's scoliosis of the thoracic spine is currently 
rated under 38 C.F.R. § 4.71a, DC 5291 (2003) for limitation 
of motion of the dorsal spine.  The Board will consider 
whether the veteran can receive a higher rating under this 
diagnostic code, as well as any other applicable codes.

DC 5291 provides a noncompensable rating for slight dorsal 
spine limitation of motion and a 10 percent rating for 
moderate or severe dorsal spine limitation of motion.  38 
C.F.R. § 4.71a, DC 5291 (2002) (effective prior to September 
23, 2002).

Under DC 5288, a 20 percent evaluation is warranted for 
favorable ankylosis of the dorsal spine; a 30 percent 
evaluation is warranted for unfavorable ankylosis of the 
dorsal spine.  38 C.F.R. § 4.71a, DC 5288 (2002) (effective 
prior to September 23, 2002).  

Additional diagnostic codes applicable to the thoracic spine 
prior to September 23, 2002 include as follows:

DC 5285 provides that a 60 percent rating is warranted for 
residuals of fracture of the vertebra without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  A 100 percent evaluation is warranted for residuals 
of fracture of the vertebra with cord involvement, bedridden, 
or requiring long leg braces.  The schedule notes that 
special monthly compensation should be considered; and with 
lesser involvements rate for limited motion, nerve paralysis.  
The schedule also provides that in other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, DC 5285 (2002) 
(effective prior to September 23, 2002).

DC 5286 provides that a 60 percent evaluation is warranted 
for complete bony fixation (ankylosis) of the spine in a 
favorable angle.  A 100 percent evaluation is warranted for 
complete bony fixation of the spine in an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, DC 5286 (2003) (effective prior to 
September 23, 2002).

Under the previous DC 5293 for intervertebral disc syndrome, 
effective prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating; mild intervertebral disc syndrome warrants 
a 10 percent disability rating; moderate with recurring 
attacks warrants a 20 percent disability rating; severe with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating; and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, DC 5293 (2002).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
Board notes that aside from changing DC 5293 to DC 5243, the 
criteria for rating intervertebral disc syndrome remained 
essentially unchanged after the September 26, 2003 amendment.  
See DC 5293 (2002 & 2003); DC 5243 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
DC 5243 (2004)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

DC 5242 evaluates degenerative arthritis of the spine (see 
also diagnostic code 5003).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003. 

In evaluating the veteran's claim, the Board also must 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.


a)  Increased rating for the thoracic spine under the "old" 
regulations

A May 2000 private hospital record shows full range of motion 
on extension, flexion, and rotation of the thoracic spine.  
On a July 2000 VA physical therapy note, the veteran 
complained of mid back tightness after exercise.

A July 2002 VA examination report shows that the veteran had 
classical juvenile scoliosis and a right thoracic curve, 
resulting in prominence of the right paravertebral muscles in 
the thoracic spine.  The thoracic curve, which was the 
primary curve, had 8 vertebrae and was approximately a 20-
degree curve.  On examination, the veteran was extremely 
limber and the thoracic curve actually was partially 
correctable with minimal effort, and corrected on lateral 
flexion to the right also with gentle pressure against the 
right rib cage.  There was no neurologic deficit, no 
weakness, and no sensory loss.  The veteran was able to stand 
on heels and toes.  The assessment was that the veteran had 
residuals of a juvenile curve, which appeared sometime around 
the age of 13 in the classical shape of right thoracic 
primary curve.  The examiner stated that the veteran could 
not possibly have any difficulties from such a mild curve, 
which did not require treatment under any circumstances.  The 
veteran reportedly continued to participate to some degree in 
athletics, playing tennis and jogging.  He also did 
reasonably heavy manual work, loading and unloading hampers 
of mail from trucks.  The examiner found it totally pointless 
to try to determine whether or not the veteran had any 
physical limitations as a result of the scoliosis, and that 
scoliosis of that magnitude with other residuals of his 
juvenile scoliosis did not cause any known condition that 
would limit his physical activity or capacity.  The examiner 
thus found no loss of joint excursion or functional 
impairment due to pain.  There was no fluctuation of 
symptoms, as the veteran was pain-free.  Strength, speed, 
coordination, and endurance were not affected by this kind of 
a problem.  X-ray examination showed thoracic scoliosis with 
no evidence of vertebral abnormality, vertebral collapse or 
disc space narrowing.  It was noted that there might be early 
degenerative joint disease.

A November 2004 VA nursing record shows forward flexion was 
90 degrees with discomfort.  Lateral flexion was 45 degrees 
with discomfort, right greater than left; and back extension 
was 5 degrees with discomfort.  The veteran's gait was normal 
and he had negative straight leg raising testing.  Sensory 
discrimination was intact in both lower extremities and heel 
toe walk was normal.

In March 2005, a VA examination report shows that the 
examiner reviewed the claims file and noted the veteran's 
reports that he could do all activities of daily living 
without difficulty and that he felt his symptoms were much 
the same then as five years ago, except sleeping was more 
difficult.  The veteran reported that he occasionally played 
tennis, but did not like to run, like in the past, and had to 
be very careful about bending and lifting, which was the 
activity most irritating for his lower back.  Repetitive 
activity, primarily bending or twisting caused a definite 
increase in pain and minimally affected fatigue, weakness, 
and endurance.  Physical examination of the thoracolumbar 
spine showed a mild right thoracic curve with minimal 
prominence of the right thoracic rib cage and left paraspinal 
muscles.  The veteran stood with the pelvis leveled and the 
Trendelenburg test was negative.  Range of motion indicated 
forward flexion to 75 degrees; extension was to 25 degrees; 
left lateral bending was to 20 degrees; right lateral bending 
was to 25 degrees; left lateral rotation was to 30 degrees; 
and right lateral rotation was to 30 degrees.  There was no 
significant pain with range of motion.  Heel and toe gait was 
performed well.  Straight leg raising was negative.  Reflexes 
were 1+ at the knees and the ankles.  The examiner noted that 
there was no muscle spasm, tenderness, etc. in the 
thoracolumbar region.  X-rays were compared with July 2002 x-
rays and there was no change.  There was mild thoracic 
scoliosis between 15 and 20 degrees.  The diagnosis was mild 
thoracolumbar scoliosis, as noted above.  The examiner 
commented that the thoracolumbar scoliosis no doubt was an 
idiopathic juvenile scoliosis, which generally was not 
thought to cause significant pain or disability.  The 
examiner found that the veteran continued to have symptoms, 
as noted above, but that there did not appear to be any 
progression or change in the physical examination and indeed 
functionally, the veteran appeared to be the same as several 
years ago.  

A July 2005 addendum to the March 2005 examination report 
notes that it was estimated that repetitive activity lead to 
increased pain in the veteran's thoracolumbar spine, which 
additionally limited range of motion by 10 to 15 percent.  It 
was estimated that there was no additional limitation of 
range of motion due to increased fatigue, weakness, or 
endurance.

As noted, the veteran's scoliosis of the thoracic spine is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5291 (2002) (effective September 23, 2002).  This 
is the maximum schedular rating available under this 
diagnostic code.  Id.

Additionally, a higher rating is not warranted under the 
remaining potentially applicable diagnostic codes.  

Under 38 C.F.R. § 4.71a, DC 5288 (2003), a 20 percent 
evaluation is warranted for favorable ankylosis of the dorsal 
spine; however, the evidence does not show ankylosis.  
Similarly, an evaluation under DC 5286 is not warranted 
because there is no evidence of bony fixation of the thoracic 
spine.  38 C.F.R. § 4.71a, DC 5286 (2002) (effective prior to 
September 23, 2002).  

DC's 5285 and 5293 also do not apply, as the evidence does 
not show residuals of a fractured vertebra, or intervetebral 
disc syndrome, respectively.  See 38 C.F.R. § 4.71a, DC's 
5285 and 5293 (2002) (effective prior to September 23, 2002).

In addition, the veteran is not entitled to a separate 
compensable evaluation for limitation of motion of the 
thoracic spine due to degenerative arthritis under DC 5003.  
Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
limitation of motion of the thoracic spine due to 
degenerative arthritis has been considered and compensated 
under the 10 percent evaluation already assigned under the 
former DC 5291.  To assign a separate evaluation for 
limitation of the motion of the spine due to degenerative 
arthritis is similarly not permitted under the criteria.  See 
38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and following notes.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows painful motion of the thoracic spine, which is 
an important factor in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  On 
the other hand, the record shows that the veteran could do 
all activities of daily living, participate in sports, and do 
reasonably heavy manual labor, including loading and 
unloading hampers of mail.  The July 2002 examiner also 
specifically found no functional impairment in strength, 
speed, coordination, and endurance.  Moreover, any functional 
loss due to pain already is contemplated by the 10 percent 
rating assigned under DC 5291.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  A 1999 counseling report for Chapter 31 
Vocational Rehabilitation notes that vocational limitations 
include problems with lifting and standing.  The veteran 
subsequently was admitted into the Vocational Rehabilitation 
program in April 2000 and later was accepted into school for 
nursing.  VA records in July 2002 and March 2005 also note 
that the veteran currently works as a mail handler for the 
Post Office.  While the evidence shows that the veteran's 
thoracic spine disability affects his employability, this 
does not rise to the level of marked interference with 
employment.  Additionally, there are no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

Thus, under the circumstances in this case, the Board finds 
that the evidence more nearly approximates the criteria for a 
10 percent rating under the old criteria for either moderate 
or severe limitation of motion of the dorsal spine.  See 
38 C.F.R. §§ 4.7, 4.71a, DC 5291 (2002) (effective prior to 
September 23, 2002).

b)  Increased rating for the thoracic spine under the 
regulations effective after September 23, 2002

In order to receive the next higher applicable rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine, the evidence must show forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a 
(formerly DC's 5235-5243) (2005).  

As previously discussed, forward flexion was to 90 degrees in 
November 2004, and 75 degrees in March 2005.  The March 2005 
record notes that range of motion was additionally limited by 
10 to 15 percent after repetitive activity.  However, this is 
not shown to amount to 60 degrees or less of forward flexion.  
The combined range of motion also measured 205 degrees in 
March 2005; specifically, 75 degrees of forward flexion; 25 
degrees of extension; 20 degrees left of lateral flexion; 25 
of degrees of right lateral flexion; and 30 degrees each of 
left and right lateral rotation.  The Board notes that a 
combined range of motion cannot be determined based on the 
November 2004 findings, as left and right lateral flexion and 
rotation measurements were not taken.  See Note (2).  While 
the evidence shows scoliosis in the thoracic spine, this was 
found to be an idiopathic juvenile scoliosis.  The evidence 
does not show severe muscle spasm or guarding; and the 
veteran's gait was found normal in November 2004 and March 
2005.  The March 2005 record also shows no muscle spasm or 
tenderness in the thoracolumbar region.  Therefore, as a 
whole, a higher rating under the revised formula for diseases 
and injuries of the spine is not warranted.

A separate neurological rating also is not applicable, as 
there are no findings of neurological impairment related to 
the thoracic spine.  Sensory discrimination specifically was 
found intact in November 2004.  

The Board also notes that the evidence does not show findings 
of intervertebral disc syndrome; so a rating under the new 
formula for evaluation of intervertebral disc syndrome does 
not apply.  

Additionally, as previously discussed, the evidence does not 
show that the veteran is entitled to a separate compensable 
evaluation for limitation of motion of the thoracic spine due 
to degenerative arthritis under DC 5003; a higher disability 
evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; or an extra-
schedular rating under 38 C.F.R. § 3.321(b).  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994); 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003 and following notes; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In sum, under the regulations effective September 23, 2002 
and September 26, 2003, the Board finds that the level of the 
veteran's scoliosis of the thoracic spine more closely 
resembles the criteria for a 10 percent rating under the 
"old" DC 5291.  See 38 C.F.R. § 4.7


ORDER

Entitlement to an increased rating for scoliosis of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased rating for scoliosis of the 
thoracic spine, currently evaluated as 10 percent disabling, 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


